Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 1 of 21 PageID #: 159




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  ILKB, LLC,

                                     Plaintiff,
                                                           Civil Action No.
         - against -                                       1:20-cv-04900-WFK-LB



  MATTHEW WHITWORTH and TRAINING PASSION,
  LLC,


                                     Defendants.

  And

  MATTHEW WHITWORTH and TRAINING PASSION,
  LLC,


                                     Defendants/Counter-
                                     Plaintiffs,
     -   against –

  ILKB, LLC, MICHAEL PARRELLA, and ILKB TOO,

  LLC,



  Counter-defendants/ Additional Defendants.




    DEFENDANTS MATTHEW WHITWORTH AND TRAINING PASSION LLC’s
  ANSWERS AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT AND
                        COUNTERCLAIMS
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 2 of 21 PageID #: 160




        For their Answer and Affirmative Defenses to Plaintiff ILKB, LLC’s (“ILKB”) Complaint

 for Damages and Injunctive Relief (the “Complaint”), Defendants Matthew Whitworth

 (“Whitworth”) and Training Passion, LLC (“TP”) (collectively, “Defendants”), by their attorneys

 Einbinder & Dunn, LLP, state as follows:

                                      NATURE OF ACTION

        1.      Defendants deny the allegations in paragraph 1 of the Complaint.

        2.      Defendants deny the allegations in paragraph 2 of the Complaint.

        3.      Defendants aver that they operated an ILKB franchise for approximately five years

 and deny the remaining allegations in paragraph 3 of the Complaint.

        4.      Defendants deny the allegations in paragraph 4 of the Complaint.

        5.      Defendants deny the allegations in paragraph 5 of the Complaint.

        6.      Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 6 of the Complaint.

        7.      Defendants deny the allegations in paragraph 7 of the Complaint.

        8.      Defendants admit that ILKB seeks damages and denies that ILKB is entitled to

 damages as alleged in paragraph 8 of the Complaint.

        9.      Defendants admit that ILKB seeks injunctive relief in the Complaint and denies

 that ILKB is entitled to such relief as alleged in paragraph 9 of the Complaint.

        10.     Defendants deny the allegations in paragraph 10 of the Complaint.

                                          THE PARTIES

        11.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 11 of the Complaint, except admit that on information and

 belief ILKB is or was the franchisor of iLoveKickboxing.com.



                                                  2
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 3 of 21 PageID #: 161




        12.      Defendants admit the allegations in paragraph 12 of the Complaint.

        13.     Defendants admit the allegations in paragraph 13 of the Complaint.

        14.     Answering paragraph 14 of the Complaint, Defendants aver that, on information

 and belief, Harjinder Singh founded a company called Fit Theorem. Except as so stated,

 Defendants deny the allegations in paragraph 14 of the Complaint.

                             SUBJECT MATTER JURISDICTION

        15.     Answering paragraph 15 of the Complaint, Defendants aver that Defendants are

 Texas citizens, and deny having knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations.

        16.     Answering paragraph 16 of the Complaint, this paragraph sets forth legal

 conclusions that do not require an answer. To the extent that an answer is required, Defendants

 deny the allegations in paragraph 16 of the Complaint.

        17.     Answering paragraph 17 of the Complaint, this paragraph sets forth legal

 conclusions that do not require an answer. To the extent that an answer is required, Defendants

 deny the allegations in paragraph 17 of the Complaint.

                          PERSONAL JURISDICTION AND VENUE

        18.     Defendants deny the allegations in paragraph 18 of the Complaint.

        19.     Defendants deny the allegations in paragraph 19 of the Complaint.

        20.     Defendants admit that Matthew Whitworth signed the Franchise Agreement and

 respectfully refer the Court to the Franchise Agreement for its terms, legal meaning, and import.

 As to the remaining Defendants, Defendants deny the allegations in paragraph 20 of the Complaint.

        21.      Defendants deny the allegations in paragraph 21 of the Complaint.




                                                  3
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 4 of 21 PageID #: 162




        22.     Defendants admit that Matthew Whitworth signed the Franchise Agreement and

 respectfully refer the Court to the Franchise Agreement for its terms, legal meaning, and import.

 As to the remaining Defendants, Defendants deny the allegations in paragraph 22 of the Complaint.

                      THE DEFENDANTS’ FRANCHISE AGREEMENT

        23.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 23 of the Complaint.

        24.     Defendants admit the allegations in paragraph 24 of the Complaint.

        25.     Answering paragraph 25 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 25 of the Complaint.

        26.      Answering paragraph 26 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 26 of the Complaint.

        27.     Answering paragraph 27 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 27 of the Complaint.

        28.     Answering paragraph 28 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 28 of the Complaint.



                                                  4
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 5 of 21 PageID #: 163




        29.     Answering paragraph 29 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 29 of the Complaint.

        30.    Answering paragraph 30 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 30 of the Complaint.

        31.    Answering paragraph 31 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 31 of the Complaint.

        32.    Answering paragraph 32 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 32 of the Complaint.

        33.    Answering paragraph 33 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 33 of the Complaint.

        34.     Answering paragraph 34 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for




                                               5
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 6 of 21 PageID #: 164




 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 34 of the Complaint.

   ILKB’S INTELLECTUAL PROPERTY, TRADE SECRETS, AND CONFIDENTIAL
                           INFORMATION
        35.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 35 of the Complaint.

        36.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 36 of the Complaint.

        37.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 37 of the Complaint.

        38.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 38 of the Complaint.

        39.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 39 of the Complaint.

        40.     Answering paragraph 40 of the Complaint, Defendants admit that Whitworth

 signed the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for

 its terms, legal meaning, and import. Except as so stated, Defendants deny the allegations in

 paragraph 40 of the Complaint.

        41.     Defendants avers that during his franchise relationship with ILKB, Defendants had

 access to certain information relating to ILKB’s franchise model. Except as so stated, Defendants

 deny the allegations in paragraph 41 of the Complaint.

        42.     Defendants deny that ILKB carefully safeguards its confidential and proprietary

 business information. To the extent that the allegations of paragraph 42 of the Complaint purport

 to paraphrase or interpret the terms of the Franchise Agreement, Defendants respectfully refer the


                                                  6
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 7 of 21 PageID #: 165




 Court to the Franchise Agreement for its terms, legal meaning, and import. Except as so stated,

 Defendants deny the allegations in paragraph 42 of the Complaint.

        43.     To the extent that the allegations of paragraph 43 of the Complaint purport to

 paraphrase or interpret the terms of the Franchise Agreement, Defendants respectfully refer the

 Court to the Franchise Agreement for its terms, legal meaning, and import. Except as so stated,

 Defendants deny the allegations in paragraph 43 of the Complaint.

        44.     Answering paragraph 44 of the Complaint, Defendants aver that at some point

 during the five-year franchise relationship Whitworth met with representatives from ILKB, and

 deny the remaining allegations in paragraph 44 of the Complaint.

        45.     Answering paragraph 45 of the Complaint, Defendants aver that Whitworth

 obtained some knowledge with respect to the personal fitness marketplace by virtue of having

 operated an ILKB franchise. Except as so stated, Defendants deny the remaining allegations in

 paragraph 45 of the Complaint.

        46.     Defendants deny having knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 46 of the Complaint.

    DEFENDANTS’ ALLEGED CONTRACTUAL BREACHES AND INTENTIONAL
           INTERFERENCE WITH THE ILKB FRANCHISE SYSTEM
        47.     Defendants deny the allegations in paragraph 47 of the Complaint.

        48.     Defendants deny the allegations in paragraph 48 of the Complaint.

        49.     Defendants deny the allegations in paragraph 49 of the Complaint.

        50.     Defendants deny the allegations in paragraph 50 of the Complaint.

        51.     Defendants deny the allegations in paragraph 51 of the Complaint.

        52.     Defendants deny the allegations in paragraph 52 of the Complaint.




                                                  7
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 8 of 21 PageID #: 166




        53.     To the extent that the allegations of paragraph 53 of the Complaint purport to

 paraphrase or interpret the terms of the Franchise Agreement, Defendants respectfully refer the

 Court to the Franchise Agreement for its terms, legal meaning, and import. Except as so stated,

 Defendants deny the allegations in paragraph 53 of the Complaint.

        54.     Defendants deny the allegations in paragraph 54 of the Complaint.

        55.     Defendants the allegations in paragraph 55 of the Complaint.

        56.     Answering paragraph 56 of the Complaint, Defendants aver that there is a Fit

 Theorem location at 2640 E League City Pkwy #100, League City, Texas. Except as so stated,

 Defendant deny the allegations in paragraph 56 of the Complaint.

        57.     Defendants deny the allegations in paragraph 57 of the Complaint.

        58.     Defendants deny the allegations in paragraph 58 of the Complaint.

        59.     Defendants deny the allegations in paragraph 59 of the Complaint.

        60.     Defendants deny the allegations in paragraph 60 of the Complaint.

        61.     Defendants deny the allegations in paragraph 61 of the Complaint.

        62.     Defendants deny the allegations in paragraph 62 of the Complaint.

        63.     Defendants deny the allegations in paragraph 63 of the Complaint.

        64.     Defendants admit that ILKB sent a letter dated September 7, 2020 purporting to

 terminate the franchise relationship. To the extent that the allegations in paragraph 64 of the

 Complaint are inconsistent with the September 7, 2020 letter, they are denied. To the extent that

 the allegations in paragraph 64 of the Complaint purport to paraphrase or interpret the terms of the

 Franchise Agreement, Defendants respectfully refer the Court to the Franchise Agreement for its

 terms, legal meaning, and import. Except as so stated, the allegations in paragraph 64 of the

 Complaint are denied.



                                                  8
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 9 of 21 PageID #: 167




         65.     Answering paragraph 65 of the Complaint, Defendants admit that ILKB sent a letter

 dated September 7, 2020 purporting to terminate the franchise relationship. To the extent that the

 allegations in paragraph 65 of the Complaint are inconsistent with the September 7, 2020 letter,

 they are denied. To the extent that the allegations in paragraph 65 of the Complaint purport to

 paraphrase or interpret the terms of the Franchise Agreement, Defendants respectfully refer the

 Court to the Franchise Agreement for its terms, legal meaning, and import. Except as so stated, the

 allegations in paragraph 65 of the Complaint are denied.

         66.     Defendants deny the allegations in paragraph 66 of the Complaint.

                                  FIRST CAUSE OF ACTION

         67.     Defendants reallege and incorporate their answers to paragraphs 1-66 as though

 fully set forth herein.

         68.     Defendants deny the allegations in paragraph 68 of the Complaint.

         69.     Defendants deny the allegations in paragraph 69 of the Complaint.

         70.     Answering paragraph 70 of the complaint, Defendants respectfully refer the Court

 to the Franchise Agreement for its terms, legal meaning, and import. Except as so stated, the

 allegations in paragraph 70 of the Complaint are denied.

         71.     Defendants deny the allegations in paragraph 71 of the Complaint.

         72.     Defendants deny the allegations in paragraph 72 of the Complaint.

         73.     Defendants deny the allegations in paragraph 73 of the Complaint.

         74.     Defendants deny the allegations in paragraph 74 of the Complaint.

         75.     Defendants deny the allegations in paragraph 75 of the Complaint.

         76.     Defendants deny the allegations in paragraph 76 of the Complaint.




                                                 9
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 10 of 21 PageID #: 168




                                 SECOND CAUSE OF ACTION

         77.     Defendants reallege and incorporate their answers to paragraphs 1-76 as though

 fully set forth herein.

         78.     Defendants deny the allegations in paragraph 78 of the Complaint.

         79.     Defendants deny the allegations in paragraph 79 of the Complaint.

         80.     Defendants deny the allegations in paragraph 80 of the Complaint.

         81.     Defendants deny the allegations in paragraph 81 of the Complaint.

         82.     Defendants deny the allegations in paragraph 82 of the Complaint.

         83.     Defendants deny the allegations in paragraph 83 of the Complaint.

         84.     Defendants deny the allegations in paragraph 84 of the Complaint.

                                  THIRD CAUSE OF ACTION

         85.     Defendants reallege and incorporate their answers to paragraphs 1-84 as though

 fully set forth herein.

         86.     Defendants deny the allegations in paragraph 86 of the Complaint.

         87.     Defendants deny the allegations in paragraph 87 of the Complaint.

         88.     Defendants deny the allegations in paragraph 88 of the Complaint.

         89.     Defendants deny the allegations in paragraph 89 of the Complaint.

         90.     Defendants deny the allegations in paragraph 90 of the Complaint.

         91.     Defendants deny the allegations in paragraph 91 of the Complaint.

         92.     Defendants deny the allegations in paragraph 92 of the Complaint.

         93.     Defendants deny the allegations in paragraph 93 of the Complaint.




                                                10
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 11 of 21 PageID #: 169




                                 FOURTH CAUSE OF ACTION

          94.    Defendants reallege and incorporate their answers to paragraphs 1-93 as though

 fully set forth herein.

          95.    Defendants deny the allegations in paragraph 95 of the Complaint.

          96.    Defendants deny the allegations in paragraph 96 of the Complaint.

          97.    Defendants deny the allegations in paragraph 97 of the Complaint.

                    NOTICE OF INTENT TO SEEK INJUNCTIVE RELIEF

          98.    Defendants reallege and incorporate their answers to paragraphs 1-97 as though

 fully set forth herein.

          99.    Defendants deny the allegations in paragraph 99 of the Complaint.




                                       COUNTERCLAIMS
          1.     Defendants/Counter-plaintiffs Matthew Whitworth and Training Passion, LLC

 (“Counter-plaintiffs”) seek to recover damages for fraud and breach of contract in connection with

 Defendants’ sale of an ILKB franchised kickboxing studio to Counter-plaintiffs. In brief, ILKB

 made false, fraudulent, and unsupported representations that ILKB franchisees broke even in a

 matter of weeks and generated certain levels of revenues and profits; that the franchise was ideal

 for absentee owners; and that ILKB would handle virtually all marketing, which would result in

 more than enough memberships to make the franchise profitable, among others set forth more fully

 below.

          2.     In reliance upon ILKB’S representations and omissions, Counter-plaintiffs entered

 into a franchise agreement on August 25, 2015 (the “Franchise Agreement”), a copy of which is




                                                11
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 12 of 21 PageID #: 170




 annexed hereto as Exhibit A. Pursuant to the Franchise Agreement, Counter-plaintiffs operated an

 ILKB fitness studio in League City, Texas (the “League City” location).

        3.      In 2016, Counter-plaintiffs opened a second studio in Houston, Texas (the

 “Houston Memorial” location) pursuant to an Assignment and Assumption Agreement dated

 October 26, 2016, A copy of which is annexed hereto as Exhibit B. Under Section 3 of the

 Franchise Agreement, Counter-plaintiffs were granted the territory surrounding the Outlet as

 depicted in the map attached to the Franchise Agreement. A copy of the map depicting the territory

 for the Houston Memorial location is annexed hereto as Exhibit C. (Collectively, the League City

 location and the Houston Memorial location are referred to as “the Studios”).

        4.       After investing approximately $300,000 in building out and equipping each of the

 Studios, the Studios failed to perform as promised, and Counter-plaintiffs discovered that ILKB’s

 representations had been false.

        5.      Moreover, ILKB breached its agreement to provide marketing and other support to

 Counter-plaintiffs; encroached on Counter-plaintiffs’ territory; and failed to meet its obligations

 under Section 6.2 of the Franchise Agreement.

        6.      As a result of ILKB’s breaches, including abandonment of the franchise system,

 and failure to provide any required support to Counter-plaintiffs, including during the COVID-19

 pandemic, Counter-plaintiffs terminated the Franchise Agreement in July 2020.

        7.      Counter-plaintiffs now seek to recover their damages, in an amount to be proven at

 trial but in no event no less than $500,000 for which all defendants are liable.

        8.      Counter-plaintiffs also seek a declaratory judgment that they properly terminated

 the Franchise Agreement.




                                                  12
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 13 of 21 PageID #: 171




                                              PARTIES

        9.      Counter-Plaintiff Matthew Whitworth is an individual who, at all relevant times,

 resided in and was a citizen of Texas. Counter-plaintiff Training Passion, LLC is a limited liability

 company whose members are all citizens of the State of Texas. Pursuant to an addendum to the

 Franchise Agreement dated February 17, 2016, the franchise was transferred from Whitworth to

 Training Passion, LLC.

        10.     On information and belief, Counter-defendant ILKB LLC was at all times a New

 York limited liability company with an office located at 1844 Lansdowne Avenue, Merrick, New

 York. On information and belief, ILKB’s members are citizens of the State of New York. ILKB is

 or was a franchisor of the iLoveKickboxing franchise system.

        11.     On information and belief Additional Defendant on the Counterclaim Michael

 Parrella is a citizen of the state of New York. Parrella is the chief executive officer and a member

 of ILKB, LLC.

        12.     On information and belief, Additional Defendant on the Counterclaim ILKB TOO,

 LLC (“ILKB TOO”) is a Florida limited liability company with an office located at 210 Lake

 Harris Drive, Lakeland, Florida and is authorized to and transacts business in the State of New

 York. On information and belief, the members of ILKB TOO are citizens of the states of California

 and Florida.

        13.      On information and belief, a merger or de facto merger took place whereby ILKB

 TOO effectively took over ILKB and such merger or de facto merger involves (i) continuity of

 ownership in that existing ILKB member or equity owner, Parrella, directly or indirectly, retained

 an interest in ILKB, its business and/or its assets following the merger; (ii) cessation or dissolution

 of the acquired ILKB entity soon following the merger; (iii) assumption by successor ILKB TOO



                                                   13
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 14 of 21 PageID #: 172




 of liabilities ordinarily necessary for the uninterrupted continuation of the acquired ILKB business;

 and (iv) continuity of certain management, personnel, assets and general business operations.

        14.     On information and belief, (i) ILKB TOO expressly or impliedly assumed the ILKB

 predecessor’s tort liability, including liabilities to the Counter-plaintiffs, in connection with the

 merger or de facto merger; (ii) the merger or de facto merger resulted in a consolidation of ILKB

 TOO with ILKB; (iii) following the merger or de facto merger, the surviving business is a m ere

 continuation of the ILKB predecessor; or (iv) the merger or de facto merger was entered into

 fraudulently or wrongfully to avoid ILKB's liabilities to the Counter-plaintiffs and other similarly

 situated franchisees.

                                  JURISDICTION AND VENUE

        15.     This Court has jurisdiction over these counterclaims under 28 U.S.C. §1332, as

 Counter-plaintiffs and Counter-defendants and additional defendants are citizens of different

 states, and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

 This Court also has jurisdiction over these counterclaims under 28 U.S.C. §1367 as the

 counterclaims are so related to Plaintiff/Counter-defendant’s claims in the action within such

 original jurisdiction that they form part of the same case or controversy. Venue is proper in this

 Court pursuant to 28 U.S.C. §1391 because Counter-defendants, ILKB and additional Defendant

 Parrella, and are residents and citizens of this district with their principal place of business within

 this district; Additional Defendant ILKB TOO, is the successor by merger to Counter-defendant,

 ILKB; and Counter-defendants have sufficient contacts to subject them to personal jurisdiction in

 this Court.

                                                FACTS

        16.     Whitworth became interested in purchasing an ILKB franchise in 2015 and began

 discussing said purchase with ILKB around April 2015.
                                                   14
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 15 of 21 PageID #: 173




        17.     Whitworth spoke with ILKB representatives, including Michael Parrella

 (“Parrella”) and Scott Ferrari (“Ferrari”), ILKB’s Director of Franchise Development, about the

 ILKB franchise system on multiple occasions in the summer of 2015. Specifically, during one

 conversation with Ferrari on July 6, 2015, Ferrari told Whitworth that the historical rate of trial to

 membership conversion rates were in the 70-80% range. Whitworth also attended ILKB’s

 “Discovery Day” meeting for prospective franchisees to learn about the franchise on August 14,

 2015, conducted by Parrella and Ferrari.

        18.     Over the course of Counter-plaintiffs’ discussions with representatives of ILKB

 including Parrella and Ferrari, in the period of time from June of 2015 through Discovery Day and

 prior to signing the Franchise Agreement, ILKB made the following representations to Whitworth

 concerning franchisees in the ILKB franchise system to induce him to sign the Franchise

 Agreement, which were later discovered to be false:

                 a. ILKB made the representation that franchisees in the ILKB system break even

                     in weeks or months; of opening their franchise with 200 members paying

                     $135.00/month each which would generate $27,000/month, and costs would

                     be at or below $25,000/month;

                 b. ILKB told Whitworth that franchisees in the ILKB system were able to

                     operate the franchises as absentee owners and spent only about 1-2 hours a

                     week running their franchises, and that they were able to keep other full-time

                     employment;

                 c. ILKB told Whitworth that ILKB’s marketing generated at least 100 trial

                     members per month starting when their studios opened;




                                                  15
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 16 of 21 PageID #: 174




                 d. ILKB told Whitworth that the historical rate of trial to membership conversion

                     rates were in the 70-80% range;

        19.     In reliance on the above representations of ILKB, Counter-plaintiffs decided to

 purchase an ILKB franchise.

        20.     Over the years after signing the Franchise Agreement, Counter-plaintiffs

 discovered that all of the aforementioned representations were false and misleading. On

 information and belief, there was no basis for these representations. In fact, prior to the

 representations being made:

                 a. On information and belief, franchisees did not break even in weeks or months,

                     as their costs greatly exceeded their revenue even with 200 paying members;

                 b. Most ILKB franchisees were not able to operate as absentee owners;

                 c. ILKB’s marketing only generated about 30 trial memberships per month;

                 d. Conversion rates for franchisees were in the 30-40% range.

        21.     In reliance on the ILKB Counter-defendants’ fraud and misrepresentations in

 paragraph 18, Counter-plaintiffs were induced to sign the Franchise Agreement. As a result,

 Counter-plaintiffs incurred no less than $500,000 in damages.

        22.     Despite ILKB’s representations that franchisees would break even with 200

 members per month, Counter-plaintiffs’ costs greatly exceeded their revenue, even with 200

 members per month.

        23.     Despite ILKB’s assurance at the Discovery Day meeting that its studios could be

 run by “absentee” owners, requiring only 1-2 hours per week of work by the owner, Whitworth

 had to commit full-time effort to running his franchise. In fact, Whitworth was forced to leave his




                                                 16
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 17 of 21 PageID #: 175




 former career to run his Studio in October of 2016. Counter-plaintiffs converted an average of 30-

 40% of trials to memberships rather than the 70-80% promised.

        24.     In addition to the misrepresentations discussed above, ILKB also breached its

 Franchise Agreement with Counter-plaintiffs.

        25.     Specifically, despite collecting a marketing fee as provided for in the Franchise

 Agreement, ILKB’s marketing completely failed Counter-plaintiffs. Counter-plaintiffs were

 forced to hire a third-party marketing company in order to survive and spent in excess of $300,000

 in outside marketing costs.

        26.     With respect to the Houston Memorial location, ILKB breached the Franchise

 Agreement by opening two other studios within his approved territory. The Houston Memorial

 location never made any money and was closed in 2019.

        27.     Parrella resigned as ILKB’s CEO in January of 2020, but he abandoned the

 franchise system long before that. From the summer of 2019 onward, ILKB stopped providing

 support to Counter-plaintiffs. Specifically, ILKB reduced staff and was unresponsive to

 franchisees including Counter-plaintiffs; reduced the marketing that they provided (which was

 already insufficient); failed to provide training support; and otherwise stopped complying with

 their obligations under the Franchise Agreement.

        28.     ILKB’s lack of support to its franchisees got substantially worse at the outset of the

 COVID-19 pandemic. From March through mid-May of 2020, fitness studios were shut down by

 the State of Texas due to the COVID-19 pandemic. During that time, ILKB provided no support

 whatsoever to keep the Studios operating. ILKB failed to provide guidance and best practices at

 the inception or and during the pandemic and failed to provide opening procedures and best

 practices tailored to each state’s recommended and/or required pandemic response guidelines or



                                                 17
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 18 of 21 PageID #: 176




 regulations to assist in the reopening process. Counter-plaintiffs were forced to create content for

 their members entirely on their own.

        29.     On July 17, 2020, Counter-plaintiffs terminated the Franchise Agreement due to

 ILKB’s non-curable breaches.

        30.     In addition, as a result off ILKB’s breaches of contract and abandonment of the

 franchise system, Counter-plaintiffs incurred no less than $500,000 in damages.

                          AS AND FOR A FIRST COUNTERCLAIM
                                         Breach of Contract

        31.     Counter-plaintiffs repeat and reallege all of the allegations set forth in the preceding

 paragraphs as though fully set forth herein.

        32.     Counter-plaintiffs and ILKB entered into a valid Franchise Agreement.

        33.     As set forth more fully above, ILKB breached the Franchise Agreement by: (1)

 failing to market the franchise; (2) encroaching on Counter-plaintiffs’ territory; (3) abandoning

 its support obligations under the Franchise Agreement;

        34.     At all relevant times, Counter-plaintiffs complied with all of their obligations

 under the Franchise Agreement.

        35.     As a result of ILKB’s breaches, Counter-plaintiffs have been damaged in an amount

 to be determined at trial but in excess of $500,000. Counter-plaintiffs are entitled to recover the

 losses that it has suffered as a result of ILKB’s fraud, for which all Counter-defendants and

 additional Defendants are jointly and severally liable.

                         AS AND FOR A SECOND COUNTERCLAIM
                                        Common Law Fraud

        36.     Counter-plaintiffs repeat and reallege all of the allegations set forth in the preceding

 paragraphs as though fully set forth herein.

                                                  18
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 19 of 21 PageID #: 177




         37.     ILKB made false representations and fraudulent omissions in its communications

 with Counter-plaintiffs regarding, among other things, the performance of franchises in the ILKB

 system prior to the time Counter-plaintiffs signed the franchise agreement; and the costs of the

 operations, as set forth in paragraphs 17-18 above.

         38.     ILKB knew these representations were false and made them with the intent that

 Counter-plaintiffs would rely upon them to his detriment.

         39.     Counter-plaintiffs justifiably relied upon ILKB’s misrepresentations and incurred

 damages as a result.

         40.     Counter-plaintiffs are entitled to recover the losses that it has suffered as a result of

 ILKB’s fraud, for which all Counter-defendants and additional Defendants are jointly and

 severally liable.

                            AS AND FOR A THIRD COUNTERCLAIM
                                     Negligent Misrepresentation

         41.     Counter-plaintiffs repeat and reallege all of the allegations set forth in the

 preceding paragraphs as though fully set forth herein.

         42.     ILKB negligently made false representations in the course of the sale of the

 franchise and that they knew to be contrary to the truth and knowing that Counter-plaintiffs would

 rely upon them.

         43.     As     a   result   of   Counter-plaintiffs’   reliance    upon    ILKB’s     negligent

 misrepresentations, Counter-plaintiffs have incurred damages which they are entitled to recover.

                            AS AND FOR A FOURTH COUNTERCLAIM
                                            Attorney’s Fees

         44.     Pursuant to Section 14.4 of the Franchise Agreement, Counter-plaintiffs are entitled

 to recover reasonable legal fees and other expenses in connection with this action.

                                                    19
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 20 of 21 PageID #: 178




                              AS AND FOR A FIFTH COUNTERCLAIM
                                        Declaratory Judgment
        45.     ILKB materially breached the franchise agreement, most significantly, by

 abandoning the franchise system and its obligations under the Franchise Agreement.

        46.     Section 13.1 of the Franchise Agreement provides that if ILKB is in material breach

 of the Agreement, a franchisee may terminate by giving prior written notice setting forth the

 asserted breach and providing 30 days in which to cure the default.

        47.     Counter-plaintiffs provided written notice of the breach. ILKB made no effort to

 address or attempt to cure any of the breaches cited by Counter-plaintiffs. In any event, ILKB’s

 abandonment of the franchise system constitutes an uncurable breach.

        48.     Accordingly, Counter-plaintiffs seek a declaration that the Franchise Agreement

 was terminated in accordance with its terms on July 17, 2020.

        WHEREFORE, Defendants/Counter-plaintiffs respectfully pray that judgment be entered

 in their favor as follows:

                A.            That the claims in Plaintiff’s Complaint be dismissed, with prejudice, at
                              Plaintiff’s cost;

                B.            That on the first through third Counterclaims, Defendants/Counter-
                              Plaintiffs be awarded damages in an amount to be determined by the
                              Court but believed to be in excess of $500,000; on the fourth
                              counterclaim, interest, costs, and reasonable attorney’s fees; and on the
                              fifth counterclaim that the court declare that Counter-plaintiffs properly
                              terminated the Franchise Agreement;

                C.            That Defendants/Counter-plaintiffs be awarded such other relief as
                              justice requires.


                                           JURY DEMAND
        The Counter-plaintiffs hereby demand a trial by jury of all issues so triable.



                                                   20
Case 1:20-cv-04900-WFK-LB Document 11 Filed 12/28/20 Page 21 of 21 PageID #: 179




 Dated: December 28, 2020

                                            Respectfully submitted,

                                            By: /s/ Michael Einbinder
                                            Michael Einbinder
                                            Jacqueline Valenza
                                            EINBINDER & DUNN, LLP
                                            112 Madison Avenue, 8th Floor
                                            New York, New York 10016
                                            Tel.: (212) 391-9500
                                            Fax: (212) 391-9025
                                            E-Mail: me@ed-lawfirm.com




                                       21
